  Case 19-33499      Doc 19    Filed 02/12/20 Entered 02/12/20 15:10:46           Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                     )               BK No.:     19-33499
Robert Arona                               )
                                           )               Chapter: 13
                                           )
                                                           Honorable Deborah L. Thorne
                                           )
                                           )
               Debtor(s)                   )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 17, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable Deborah L. Thorne
Dated: February 12, 2020                                         United States Bankruptcy Judge
